Judgment, Supreme Court, New York County (John Bradley, J.), rendered October 30, 2000, convicting defendant, upon his plea of guilty, of attempted criminal sale of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of 3 to 6 years, unanimously affirmed.
The court properly denied defendant’s motion to withdraw his guilty plea, since the record refuted his conclusory claims and established that defendant knowingly, intelligently and voluntarily pleaded guilty. The plea allocution thoroughly ad*509vised defendant of the rights he was waiving (see Boykin v Alabama, 395 US 238 [1969]). We specifically note that this Court has repeatedly rejected the argument that a defendant who pleads guilty is entitled to be advised of the effect of the plea on sentences he or she might receive for future crimes (see e.g. People v Paris, 305 AD2d 334 [2003]; People v Shivers, 297 AD2d 584 [2002], lv denied 99 NY2d 564 [2002]).
The record also establishes that counsel provided effective assistance in connection with the plea (see People v Ford, 86 NY2d 397, 404 [1995]; People v Garcia, 303 AD2d 258 [2003]). We have considered and rejected defendant’s remaining claims. Concur — Buckley, P.J., Tom, Ellerin, Marlow and Gonzalez, JJ.